BRITT, Judge.
Plaintiff attempts to appeal from an order allowing defendants’ motions to strike certain portions of plaintiff’s complaint. The order is not appealable. Rule 4, Rules of Practice in the Court of Appeals of North Carolina. Plaintiff has also petitioned this court for a writ of certiorari as provided by Rule 4 to review said order but we do not agree with plaintiff’s contention that he will suffer substantial harm from the ruling on the motion unless the ruling is reviewed by this court prior to the trial of the cause on its merits. The petition is denied.
Appeal dismissed.
Petition for certiorari denied.
Judges Campbell and Graham concur.